PRESS RELEASE For Immediate Release Consolidated-Tomoka Land Co. Date:October 20, 2010 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 CONSOLIDATED TOMOKA REPORTS THIRD QUARTER EARNINGS DAYTONA BEACH, FLORIDA - Consolidated-Tomoka Land Co. (NYSE Amex-CTO) today reported a net loss of $176,993 or $0.03 earnings per basic share and earnings before depreciation, amortization and deferred taxes (EBDDT) of $1,789,261 or $0.31 per share for the quarter ended September 30, 2010.The comparable numbers for the third quarter of 2009 were net income of $209,662 or $0.04 earnings per basic share and EBDDT of $952,783 or $0.17 per share.For the nine months ended September 30, 2010, the net loss totaled $692,345 or $0.12 earnings per basic share, compared with net income of $719,677 or $0.13 earnings per basic share in the first nine months of 2009.EBDDT totaled $2,331,551 or $0.41 per share in 2010's first nine months, compared with $2,944,818 or $0.51 per share in 2009 for the same period. EBDDT is being provided to reflect the impact of the Company’s business strategy of investing in income properties utilizing tax deferred exchanges.This strategy generates significant amounts of depreciation and deferred taxes.The Company believes EBDDT is useful, along with net income, to understanding the Company’s operating results. William H. McMunn, president and chief executive officer, stated, “Our local real estate market remains weak, mirroring the Florida and national economy. Going forward, our existing income property portfolio of credit-tenant leases, coupled with new leases in our Mason Commerce Center, should generate revenues sufficient to allow the Company to operate at or near breakeven. During the current real estate malaise, the Company has been actively working on new and improved residential and commercial land use entitlements and infrastructure improvements, such as roads, which we believe will benefit the value of the Company’s real estate holdings when the market rebounds.” Consolidated-Tomoka Land Co. is a Florida-based company primarily engaged in converting Company owned agricultural lands into a portfolio of net lease income properties strategically located in the Southeast, through the efficient utilization of 1031 tax-deferred exchanges.The Company has low long-term debt and generates over $9 million annually before tax cash flow from its real estate portfolio.The Company also engages in selective self-development of targeted income properties. The Company’s adopted strategy is designed to provide the financial strength and cash flow to weather difficult real estate cycles.Visit our website at www.ctlc.com. # # # “Safe Harbor” Certain statements contained in this press release (other than statements of historical fact) are forward-looking statements.The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “will,” “could,” “may,” “should,” “plan,” “potential,” “predict,” “forecast,” “project,” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made.Forward-looking statements are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon the Company.There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. The Company wishes to caution readers that the assumptions which form the basis for forward-looking statements with respect to or that may impact earnings for the quarter ended December 31, 2010, and thereafter include many factors that are beyond the Company’s ability to control or estimate precisely.These risks and uncertainties include, but are not limited to, the strength of the real estate market in the City of Daytona Beach in Volusia County, Florida; the impact of a prolonged recession or further downturn in economic conditions; our ability to successfully execute acquisition or development strategies; any loss of key management personnel; changes in local, regional and national economic conditions affecting the real estate development business and income properties; the impact of environmental and land use regulations; the impact of competitive real estate activity; variability in quarterly results due to the unpredictable timing of land sales; the loss of any major income property tenants; and the availability of capital.Additional information concerning these and other factors that could cause actual results to differ materially from those forward-looking statements is contained from time to time in the Company’s Securities and Exchange Commission filings, including, but not limited to, the Company’s Annual Report on Form 10-K. Copies of each filing may be obtained from the Company or the SEC. While the Company periodically reassesses material trends and uncertainties affecting its results of operations and financial condition, the Company does not intend to review or revise any particular forward-looking statement referenced herein in light of future events. Disclosures in this press release regarding the Company’s third quarter financial results are preliminary and are subject to change in connection with the Company’s preparation and filing of its Form 10-Q for the quarter ended September 30, 2010.The financial information in this release reflects the Company’s preliminary results subject to completion of the quarterly review process.The final results for the quarter may differ from the preliminary results discussed above due to factors that include, but are not limited to, risks associated with final review of the results and preparation of financial statements. This release refers to certain non-GAAP financial measures.As required by the SEC, the Company has provided a reconciliation of these measures to the most directly comparable GAAP measures with this release.Non-GAAP measures as the Company has calculated them may not be comparable to similarly titled measures reported by other companies. EARNINGS NEWS RELEASE QUARTER ENDED SEPTEMBER30, SEPTEMBER30, REVENUES $ $ NET INCOME (LOSS) $ ) $ BASIC & DILUTED EARNINGS (LOSS) PER SHARE: NET INCOME (LOSS) $ ) $ NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, REVENUES $ $ NET INCOME (LOSS) $ ) $ BASIC & DILUTED EARNINGS (LOSS) PER SHARE: NET INCOME (LOSS) $ ) $ RECONCILIATION OF NET INCOME TO EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES (EBDDT) QUARTER ENDED SEPTEMBER 30, SEPTEMBER 30, NET INCOME (LOSS) $ ) $ ADD BACK: DEPRECIATION & AMORTIZATION DEFERRED TAXES EARNINGS (LOSS) BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES $ $ BASIC WEIGHTED AVERAGE SHARES OUTSTANDING BASIC EBDDT PER SHARE $ $ NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, NET INCOME (LOSS) $ ) $ ADD BACK: DEPRECIATION & AMORTIZATION DEFERRED TAXES EARNINGS (LOSS) BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES $ $ BASIC WEIGHTED AVERAGE SHARES OUTSTANDING BASIC EBDDT PER SHARE $ $ EBDDT - EARNINGS BEFORE DEPRECIATION, AMORTIZATION, AND DEFERRED TAXES.EBDDT IS NOT A MEASURE OF OPERATING RESULTS OR CASH FLOWS FROM OPERATING ACTIVITIES AS DEFINED BY U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.FURTHER, EBDDT IS NOT NECESSARILY INDICATIVE OF CASH AVAILABILITY TO FUND CASH NEEDS AND SHOULD NOT BE CONSIDERED AS AN ALTERNATIVE TO CASH FLOW AS A MEASURE OF LIQUIDITY.THE COMPANY BELIEVES, HOWEVER, THAT EBDDT PROVIDES RELEVANT INFORMATION ABOUT OPERATIONS AND IS USEFUL, ALONG WITH NET INCOME, FOR AN UNDERSTANDING OF THE COMPANY'S OPERATING RESULTS. EBDDT IS CALCULATED BY ADDING DEPRECIATION, AMORTIZATIONAND THE CHANGE IN DEFERRED INCOME TAXES TO NET INCOME AS THEY REPRESENT NON-CASH CHARGES. (1) THE ADD BACK FOR DEFERRED TAXES, BOTH FOR THE QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2010,INCLUDESAN APPROXIMATE$1,000,AMENDED TAX RETURNS FILED BASED ON A COSTSEGREGATION STUDY PERFORMED ON THE COMPANY'S INCOME ANDGOLF PROPERTIES. CONSOLIDATED BALANCE SHEETS (UNAUDITED) SEPTEMBER 30, DECEMBER 31, ASSETS $ $ Cash Investment Securities Refundable Income Taxes Land and Development Costs Intangible Assets Other Assets Property, Plant and Equipment: Land, Timber and Subsurface Interests Golf Buildings, Improvements and Equipment Income Properties Land, Buildings and Improvements Other Building, Equipment and Land Improvements Construction in Process Total Property, Plant and Equipment Less, Accumulated Depreciation and Amortization ) ) Net - Property, Plant and Equipment TOTAL ASSETS LIABILITIES Accounts Payable Accrued Liabilities Accrued Stock Based Compensation Pension Liability Deferred Income Taxes Notes Payable TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY Back to 8K
